SHAW, Justice
(dissenting).
I agree with Justice Murdock’s writing, although I express no opinion as to the proper interpretation of the policy language at issue in this case. I note that this Court has recently stated:
“Rule 18, Ala. R.App. P., provides that this Court may answer questions from federal courts only where ‘there are no clear controlling precedents’ and the answer to the question is ‘determinative of said cause.’ Construing an insurance policy treads no new ground under Alabama law, and precedent determinative of such an analysis is well settled. Public Bldg. Auth. of Huntsville v. St. Paul Fire & Marine Ins. Co., 80 So.3d 171, 180 (Ala.2010) (‘[T]he interpretation of a contract does not present a novel legal issue. Rather, the rules of contract construction and interpretation are well established in Alabama_’).”
Stewart Title Guar. Co. v. Shelby Realty Holdings, LLC, 83 So.3d 469, 472 (Ala. 2011). See also Heatherwood Holdings, LLC v. First Commercial Bank, 61 So.3d 1012, 1026 (Ala.2010) (declining to answer a certified question where “existing Alabama law is sufficient to guide the [certifying court]”).
WISE, J., concurs.